1 Reported in 243 N.W. 400.
The wife of Harry J. Fritz was very ill, and he desired to have some legal papers drafted for execution by her. In his behalf, Mrs. Ghelin, his sister-in-law, called up the plaintiff by telephone and said to him that her brother-in-law wished "to have some papers drawn up, a will or whatever papers was necessary." She said that she must know exactly what plaintiff was going to charge before she took him to Fritz' house, and he finally said "about ten dollars," to which she responded that she would call up her brother-in-law and tell him "that you are charging ten dollars, and then I will have to call you back and let you know whether he wants you to come over or not." The defendant Harry J. Fritz signified his willingness to pay that amount, and the plaintiff came to St. Paul, gave some advice, and drafted a number of deeds, assignments, and chattel mortgages. *Page 380 
Ten dollars having been paid, the plaintiff has sued for $90 upon the theory that the reasonable value of his services was $100. The trial court found in favor of the defendants on the ground that the services were rendered under a contract which specifically limited the charge to ten dollars.
We find that the evidence amply sustains the finding of the trial court, and the judgment is affirmed.